Docket No. 107719.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



WALTER SOLON et al., on Behalf of Themselves and a Class of
Others Similarly Situated, Appellee, v. MIDWEST MEDICAL
         RECORDS ASSOCIATION, INC., Appellant.

                   Opinion filed March 18, 2010.



   JUSTICE KARMEIER delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Freeman, Thomas, Kilbride,
Garman, and Burke concurred in the judgment and opinion.



                             OPINION

    The certified question at issue addresses the proper interpretation
of sections 8–2001 and 8–2003 of the Code of Civil Procedure (735
ILCS 5/8–2001, 8–2003 (West 2004)), which limit any handling
charge imposed for processing requests for copies of medical records.
In its motion to dismiss the lawsuit filed by the plaintiff class, the
defendant, Midwest Medical Records Association, Inc. (MMRA),
argued that charging a $20 handling charge for processing medical
record requests was per se reasonable under sections 8–2001 and
8–2003. The circuit court of Cook County denied the motion to
dismiss but agreed to certify a question on the issue for interlocutory
appeal under Supreme Court Rule 308 (155 Ill. 2d R. 308). With one
justice dissenting, the appellate court held that a $20 handling charge
was not per se reasonable under the statutory language. 386 Ill. App.
3d 78.
    MMRA sought review of the statutory construction question in
this court. For the following reasons, we reverse the judgment of the
appellate court and remand the cause to the circuit court for further
proceedings consistent with this opinion.

                         I. BACKGROUND
    In 2004, named plaintiffs Walter Solon and Cynthia Zaletel filed
a four-count class action lawsuit in the circuit court of Cook County
against defendant MMRA, a management company that contracts
with hospitals and health-care practitioners to handle requests for
patient medical records. The trial court certified the class, and
amended complaints were filed. The third-amended complaint alleged
that MMRA overcharged for fulfilling patient requests for medical
records, resulting in a breach of contract, as well as violations of
sections 8–2001 and 8–2003 of the Code (735 ILCS 5/8–2001,
8–2003 (West 2004)), section 2 of the Consumer Fraud and
Deceptive Business Practices Act (815 ILCS 505/2 (West 2004)), and
section 2 of the Uniform Deceptive Trade Practices Act (815 ILCS
510/2 (West 2004)). This appeal relates only to count II of the
third-amended complaint, alleging that MMRA violated restrictions
in sections 8–2001 and 8–2003 of the Code by charging more than the
permissible amount for providing requested copies of medical
records.
    As alleged in the complaint, MMRA entered into exclusive
contracts with health-care providers to fulfill requests for medical
records. MMRA employees worked within those offices, receiving
copy requests, locating and copying records, sending copies, and
performing related administrative work. MMRA did not charge the
health-care providers for these services, choosing instead to bill
directly the requesting party. MMRA charged a flat handling charge
plus a variable per-page charge for the copies. The handling charges
of $20 in 2002 and $20.48 in 2003 were within the statutory “not to
exceed” amount (effective January 20, 2003, the Comptroller adjusted
the handling charge for inflation from $20 to $20.48 in accordance


                                 -2-
with the Consumer Price Index pursuant to section 8–2006 of the
Code (735 ILCS 5/8–2006 (West 2004))). The third-amended
complaint alleged that MMRA’s charges violated the pricing
restrictions in sections 8–2001 and 8–2003 of the Code.
     The complaint sought damages “in the amount of the difference
between the actual sums charged for these copies and the least of the
reasonable expense of production, Illinois’ statutory price limit for
copies applicable to the type of copies MMRA furnished, or a fair
price for the copies,” plus expenses and attorney fees. The complaint
also sought an injunction barring MMRA “from charging prices in
excess of the least of the reasonable expense of production, Illinois’
statutory price limit for copies applicable to the type of copies
MMRA furnished, or a fair price for the copies.”
     MMRA filed a motion to dismiss count II of the third-amended
complaint under section 2–615 of the Code (735 ILCS 5/2–615 (West
2004)), arguing that the handling charges were per se reasonable as
within the “not to exceed” charges permitted by the statutes. MMRA
noted that other than the “not to exceed” amount, the statutes do not
provide any criteria (or expert commission or board) to determine
what is a “reasonable” handling charge. Among other cases, MMRA
cited a recent Texas opinion, In re Metro ROI, Inc., 203 S.W.3d 400,
406 (Tex. App. 2006), which construed the maximum fee set out in
its similarly worded statute as presumptively reasonable. The trial
court denied the motion to dismiss.
     MMRA filed a motion for certification of an immediate
interlocutory appeal under Supreme Court Rule 308 (155 Ill. 2d R.
308), and the trial court certified the following question for review:
“Is it reasonable per se for a provider of medical record copies under
735 ILCS §§5/8–2001, 2003 to charge the full amount of the $20
process fee, or is the provider limited to a lesser charge if the
evidence shows that the lesser charge is all that is reasonable?”
     The appellate court initially denied MMRA’s request for
interlocutory appeal under Rule 308, and MMRA filed a petition for
leave to appeal in this court. We entered a supervisory order
instructing the appellate court to vacate its order and to consider the
certified question on the merits. A divided appellate court then found
that the statutory language was unambiguous and that a flat $20
handling charge was not per se reasonable. 386 Ill. App. 3d at 81-84.

                                 -3-
The court rejected MMRA’s argument that extrinsic evidence, such
as legislative history, should be considered in interpreting the
statutory provisions and instead examined only the plain language of
the statutory provisions. 386 Ill. App. 3d at 82-83. In his dissent,
Justice Greiman relied upon both legislative history and the rationale
of In re Metro ROI, Inc., 203 S.W.3d 400, to conclude that a flat $20
handling charge was per se reasonable and that the majority’s
conclusion created absurd, unjust, and inconvenient consequences.
386 Ill. App. 3d at 84-88 (Greiman, J., dissenting).
    This court allowed MMRA’s petition for leave to appeal. 210 Ill.
2d R. 315. We also granted the Illinois Trial Lawyers Association
(ITLA) leave to file an amicus curiae brief. 210 Ill. 2d R. 345.

                             II. ANALYSIS
    The trial court’s certified question raises the sole issue for review
in this interlocutory appeal. To qualify for an interlocutory appeal
under Supreme Court Rule 308 (155 Ill. 2d R. 308), a certified
question must present an issue of law that is reviewable de novo.
Townsend v. Sears, Roebuck & Co., 227 Ill. 2d 147, 153 (2007). The
certified question here is one of statutory construction, well
established to constitute a question of law subject to de novo review.
People ex rel. Birkett v. Dockery, 235 Ill. 2d 73, 79 (2009).
    The certified question we are asked to answer is: “Is it reasonable
per se for a provider of medical record copies under 735 ILCS
§§5/8–2001, 2003 to charge the full amount of the $20 process fee,
or is the provider limited to a lesser charge if the evidence shows that
the lesser charge is all that is reasonable?”
    In answering the same question, the appellate majority determined
that a $20 handling charge was not per se reasonable. MMRA argues
that this interpretation causes absurd, unjust, and inconvenient results
by endlessly forcing each record provider to face litigation over the
reasonableness of the handling charge assessed for each individual
record request without any judicial guidelines. In addition, MMRA
argues that the appellate court majority failed to consider the
legislative purpose, the evils to be remedied, the consequences of the
alternative constructions set out in the certified question, and the real-
world context and activities.

                                   -4-
     As we have consistently held, our primary objective in
interpreting a statute is to ascertain and give effect to the intent of the
legislature. Blum v. Koster, 235 Ill. 2d 21, 29 (2009). The most
reliable indicator of such intent is the language of the statute, which
is to be given its plain and ordinary meaning. Blum, 235 Ill. 2d at 29.
     In determining the plain meaning of the statute, we consider the
statute it its entirety, the subject it addresses, and the apparent intent
of the legislature in enacting it. Blum, 235 Ill. 2d at 29. When the
statutory language is clear and unambiguous, it must be applied as
written, without resort to extrinsic aids of statutory construction.
Blum, 235 Ill. 2d at 29.
     However, if a statute is capable of being understood by reasonably
well-informed persons in two or more different ways, the statute will
be deemed ambiguous. Landis v. Marc Realty, L.L.C., 235 Ill. 2d 1,
11 (2009). If the statute is ambiguous, the court may consider
extrinsic aids of construction in order to discern the legislative intent.
Landis, 235 Ill. 2d at 11. We construe the statute to avoid rendering
any part of it meaningless or superfluous. Blum, 235 Ill. 2d at 29. We
do not depart from the plain statutory language by reading into it
exceptions, limitations, or conditions that conflict with the expressed
intent. Blum, 235 Ill. 2d at 29.
     We may also consider the consequences that would result from
construing the statute one way or the other. Landis, 235 Ill. 2d at 12.
In doing so, we presume that the legislature did not intend absurd,
inconvenient, or unjust consequences. Landis, 235 Ill. 2d at 12.
     With these principles in mind, we turn to the applicable statutory
provisions, sections 8–2001 and 8–2003 of the Code (735 ILCS
5/8–2001, 8–2003 (West 2004)). Section 8–2001 governs the records
of a “health care facility,” and section 8–2003 applies to the records
of “health care practitioners.” A “health care facility” is “a public or
private hospital, ambulatory surgical treatment center, nursing home,
independent practice association, or physician hospital organization,
or any other entity where health care services are provided to any
person.” 735 ILCS 5/8–2001 (West 2004). A “practitioner” is “any
health care practitioner, including a physician, dentist, podiatrist,
advanced practice nurse, physician assistant, clinical psychologist, or
clinical social worker,” including “a medical office, health care clinic,
health department, group practice, and any other organizational

                                   -5-
structure for a licensed professional to provide health care services,”
but not “a health care facility as defined in Section 8–2001.” 735
ILCS 5/8–2003 (West 2004). Here, we refer to “health care facilities”
and “practitioners” collectively as “health-care providers.”
    Except for the type of health-care provider affected, the relevant
portions of sections 8–2001 and 8–2003 of the Code are identical and
provide, in pertinent part, as follows:
             “The [health-care provider] shall be reimbursed by the
        person requesting [patient medical] records at the time of such
        copying for all reasonable expenses, including the costs of
        independent copy service companies, incurred by the [health-
        care provider] in connection with such copying not to exceed
        a $20 handling charge for processing the request for copies,
        and 75 cents per page for the first through 25th pages, 50
        cents per page for the 26th through 50th pages, and 25 cents
        per page for all pages in excess of 50 (except that the charge
        shall not exceed $1.25 per page for any copies made from
        microfiche or microfilm), and actual shipping costs. These
        rates shall be automatically adjusted as set forth in Section
        8–2006. The [health-care provider] may, however, charge for
        the reasonable cost of all duplication of record material or
        information that cannot routinely be copied or duplicated on
        a standard commercial photocopy machine such as x-ray films
        or pictures.” 735 ILCS 5/8–2001, 8–2003 (West 2004).
    MMRA argues that the statutory language is ambiguous, that the
legislative history demonstrates that the $20 cap on the handling
charge was a compromise among various parties interested in the
legislation, and that the legislature intended to make any handling
charge of $20 or less per se reasonable. MMRA claims the legislature
defined the only “unreasonable” handling charge as one over $20.
    On the other hand, the plaintiff class argues that the statutory
language is unambiguous and that the plain language of the statutory
provisions demonstrates the legislature’s intent to limit the handling
charge to the reimbursement of a sum reasonably representing the
expenses incurred in processing a copy request as long as that amount
is not over $20.
    One reasonable interpretation of the statutory language is that the


                                 -6-
health-care provider is to be reimbursed for all reasonable expenses
incurred in processing the copy request, as long as those reasonable
expenses do not exceed “a $20 handling charge for processing the
request for copies, and 75 cents per page for the first through 25th
pages, 50 cents per page for the 26th through 50th pages, and 25 cents
per page for all pages in excess of 50.” 735 ILCS 5/8–2001, 8–2003
(West 2004). Under that interpretation, the health-care provider
would be reimbursed for the lesser of: (1) actual expenses incurred;
(2) reasonable expenses incurred; or (3) the amount of the caps.
Under that interpretation, if actual expenses incurred were more than
what was reasonable, the provider would be reimbursed for only what
was reasonable. Moreover, even if actual expenses incurred were
reasonable, if they were more than the amount of the caps, the
provider would be reimbursed for only the amount of the caps.
     However, another equally reasonable interpretation of the
statutory language is that the health-care provider is to be reimbursed
for all reasonable expenses incurred in processing the copy request
and that “reasonable expenses” are specifically defined as “not to
exceed a $20 handling charge for processing the request for copies,
and 75 cents per page for the first through 25th pages, 50 cents per
page for the 26th through 50th pages, and 25 cents per page for all
pages in excess of 50.” 735 ILCS 5/8–2001, 8–2003 (West 2004).
Under this interpretation, although the health-care provider (or copy
company) would always be free to charge less than the $20 handling
charge, as long as the handling charge did not exceed $20, it would
be presumptively reasonable.
     We agree with MMRA that the statutory language is ambiguous
in that it is capable of being understood by reasonably well-informed
persons in two or more different ways. See Landis, 235 Ill. 2d at 11.
Given this apparent ambiguity in the statutory language, it is
appropriate for us to consider extrinsic evidence, such as legislative
history, to ascertain the legislative intent. See People v. Bailey, 232
Ill. 2d 285, 292 (2009). In this case, there is an abundance of
legislative history, which clearly demonstrates the legislative intent.
     The prior version of the applicable statute provided, in pertinent
part, as follows: “The [health-care provider] shall be reimbursed by
the person requesting such records at the time of such examination or
copying, for all reasonable expenses incurred by the [health-care

                                 -7-
provider] in connection with such examination or copying.” 735 ILCS
5/8–2003 (West 2000). At that time, there was nothing in the statute
about copy companies, handling fees, per-page charges, or shipping
charges; instead, providers were to be reimbursed simply for “all
reasonable expenses incurred *** in connection with such
examination or copying.” 735 ILCS 5/8–2003 (West 2000).
    In introducing Senate Bill 721, Senator John Cullerton, the
sponsor of the bill, stated:
             “This bill *** reflects a compromise, the issue being how
        much money patients *** can be charged to get their own
        records back. *** [A]s a result of our negotiations ***, we
        were able to get the Trial Lawyers, the Medical Society, the
        Hospital Association and the representatives of the companies
        that *** copy records to agree to this procedure ***. *** [I]t
        basically sets up a sliding scale of copying charges and an
        initial fee that you have to pay, a handling charge of [$20].
        And as I said, everybody has agreed to it.” (Emphasis added.)
        92d Ill. Gen. Assem., Senate Proceedings, April 5, 2001, at
        226-27 (statements of Senator Cullerton).
    Representative John Turner, the House sponsor of the bill, stated
that the bill “ ‘[p]rovides that the charges[ ] imposed by a hospital or
a physician for copying records may not exceed a $20 handling
charge plus [75] cents per page for the first 25 pages, and then on a
sliding scale.’ ” 92d Ill. Gen. Assem., House Proceedings, May 8,
2001, at 42 (statements of Representative Turner).
    When asked if there was any opposition to the bill, Representative
Turner stated:
             “Not to my knowledge. I believe that we have changed the
        provisions in the Bill so many times as to accommodate all of
        the opposition *** there has been in the past. So, I believe,
        the honest and correct answer to your question is ‘no’, there
        is no opposition.
             ***
             *** I also believe that if there was opposition I would
        know about it. Because the Bill has been around for
        approximately two and a half[ ] or three years.” 92d Ill. Gen.
        Assem., House Proceedings, May 8, 2001, at 42-43

                                  -8-
        (statements of Representative Turner).
    When asked about how they arrived at the fees, Representative
Turner stated:
            “[T]he amount that is going to be the maximum that can
        be charged originates from compromise between the Trial
        Lawyers, the Illinois State Bar Association, the Hospital
        Association, the Medical Society, and others, including those
        who represent the copying companies. The amount that is
        allowed to be charged has changed many times. *** [T]he
        latest compromise provides for a sliding scale. *** [I]t allows
        for [75] cents per page for *** pages 1 through 25, and then
        [for] pages 26 through 50, I believe, it’s [50] cents per page,
        and [25] cents thereafter. I think I’m stating that correctly.
        *** [T]here is no magic though *** in how *** we [came] up
        with [75] cents, or [50] cents, or the $20 handling charge. It
        simply was a matter of negotiations after a very lengthy
        process.” 92d Ill. Gen. Assem., House Proceedings, May 8,
        2001, at 43 (statements of Representative Turner).
    Representative Turner confirmed that the $20 handling charge
could be deemed an “order fee” or a “deposit fee” at the time the
records were requested. 92d Ill. Gen. Assem., House Proceedings,
May 8, 2001, at 46.
    In closing, Representative Turner stated:
        “The genesis of this Bill actually was not from the Trial
        Lawyers Association nor was it from the ISBA. It came from
        what I saw going on in my law practice where I would, from
        time to time on behalf of clients, request medical records. On
        several occasions I would get one page for $30, or two pages
        for $35, or perhaps three or four pages for $50. It became ***
        abundantly clear that we needed to try to address this situation
        through legislation that would put some cap on what the
        charges would be for medical records. *** [T]he purpose of
        this is not to assist lawyers, it’s not to assist doctors. It’s
        simply to assist patients *** so that they can get copies of
        their own records at a reasonable cost. This is a Bill that has
        been compromised. I think that it does address, in part, the
        concerns that caused me to raise the issue in the first place.”


                                  -9-
        92d Ill. Gen. Assem., House Proceedings, May 8, 2001, at 47-
        48 (statements of Representative Turner).
    After a careful review of the applicable statutory provisions along
with the legislative history, we conclude that, by specifically allowing
for reimbursement of a handling charge “not to exceed *** $20,” the
legislature intended to define what was a “reasonable” handling
charge. Although health-care providers and copy companies can
charge less than the $20 handling charge if they so choose, they
cannot charge more. The legislature thought it necessary to
specifically define what was reasonable in order to avoid arbitrary and
unreasonable charges to patients, which apparently was happening
under the prior version of the statute.
    We find further support for our conclusion in out-of-state cases
interpreting similar statutes. For example, in In re Metro ROI, Inc.,
203 S.W.3d 400 (Tex. App. 2006), a Texas court interpreted the
maximum fee set out in its statute as presumptively reasonable. In re
Metro ROI, Inc., 203 S.W.3d at 406. The Texas statute provided that
“the hospital may charge a reasonable fee” for copying health-care
information; however, the “ ‘fee may not exceed the sum of *** a
basic retrieval or processing fee, which must include the fee for
providing the first 10 pages of the copies and which may not exceed
$30’ ”; variable per page charges thereafter; and “ ‘the actual cost of
mailing, shipping, or otherwise delivering the provided copies.’ ” In
re Metro ROI, Inc., 203 S.W.3d at 404, quoting Tex. Health & Safety
Code Ann. §241.154(b) (Vernon 2001). The Texas court reasoned
that, “[b]y specifying the maximum fees which can be charged, the
Legislature has clearly indicated what constitutes an unreasonable
fee.” In re Metro ROI, Inc., 203 S.W.3d at 406.
    Moreover, in In re Casillo, 151 Misc. 2d 420, 580 N.Y.S.2d 992
(N.Y. Sup. 1992), a New York court analyzed the legislative intent of
an amended statute that stated that “the reasonable charge for paper
copies shall not exceed [75] cents per page” and concluded that “it
was enacted to create a unifying definition for the ‘reasonable charge’
standard and to stem the burgeoning costs being imposed on patients
seeking to obtain their own medical records for whatever purpose.”
Casillo, 151 Misc. 2d at 425, 429, 580 N.Y.S.2d at 996, 998. See
N.Y. Pub. Health Law §17 (McKinney 2001). As the comments by
Senator Cullerton and Representative Turner demonstrate, the

                                 -10-
applicable statutory provisions in the present case were enacted to
achieve the same result; therefore, we believe a similar construction
should be applied.
    Accordingly, we conclude that the $20 handling fee is per se
reasonable. The alternative interpretation would force every health-
care provider to undergo an assessment of the appropriate charge for
each individual copy request, inevitably resulting in a lack of uniform
charges and natural inequities. Such a result is absurd, unjust, and
inconvenient and not in line with the intent of the legislature,
especially where, as here, the language was expressly agreed upon by
competing interested parties after lengthy negotiations.

                          III. CONCLUSION
    For the foregoing reasons, we answer the certified question as
follows: It is reasonable per se for a provider of medical record copies
under sections 8–2001 and 8–2003 of the Code to charge the full
amount of the $20 process fee. Accordingly, we reverse the judgment
of the appellate court and remand the cause to the circuit court for
further proceedings consistent with this opinion.

                                        Certified question answered;
                                  appellate court judgment reversed;
                                                    cause remanded.




                                 -11-